Citation Nr: 1402945	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chondromalacia patella, right knee, with degenerative joint disease (right knee disability), to include as secondary to service-connected traumatic arthritis, status post surgery, instability, and limitation of flexion, left knee (left knee disabilities).

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2011, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a January 1972 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's January 1972 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, and it raises a reasonable possibility of substantiating the underlying claim. 

CONCLUSIONS OF LAW

1.  The January 1972 rating decision which denied the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final January 1972 determination wherein the RO denied the Veteran's claim of service connection for a right knee disability is new and material, and the Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the Veteran's claim to reopen his previously denied claim of service connection for a right knee disability, the Board decides to reopen that claim.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist with respect to this claim, such failure could be no more than harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.  By a January 1972 rating decision, service connection was denied on the basis that the Veteran's service treatment records were negative of any right knee injury or complaints of a right knee condition in service.  The Veteran did not appeal that decision.  Therefore, the January 1972 decision denying the Veteran's claim for service connection for a right knee condition is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108.  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In December 2008, the Veteran sought to reopen his previously denied claim for a right knee condition, now specifically claimed as secondary to service-connected left knee disabilities.  In an April 2009 rating decision, the RO denied the Veteran's claim, finding that new and material evidence sufficient to reopen the claim had not been submitted.  In September 2009, the Veteran filed a Notice of Disagreement with the April 2009 rating decision.   The Veteran was provided with a VA examination in January 2010, and VA treatment records were added to the claims file.  In a February 2010 Statement of the Case, the RO reopened the Veteran's claim of service connection, finding that new and material evidence had been submitted, and denied the claim on the merits for lack of evidence showing that the Veteran's right knee disability is related to his service-connected left knee disabilities.  The RO additionally denied service connection on a direct basis, finding that there was no evidence of treatment for or diagnosis of a chronic disability of the right knee in service. 

Regardless of the actions of the RO to reopen the claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996). 

At the time of the January 1972 final rating decision, the record included the Veteran's service treatment records, which showed no complaints or treatment for a right knee disability, and a November 1971 VA examination which the Veteran was diagnosed with chondromalacia of both the left and right patella.  

Upon review of the evidence added to the claims folder since the January 1972 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence of record associated with the claims folder now includes the Veteran's lay statements that his service-connected left knee disabilities have caused him to change his gait so as to favor his right knee when walking, which has put considerable additional pressure on his right knee, causing pain.  He has further stated his belief that this right knee disability has slowly gotten worse over time.  In addition, the claims file now contains a January 2010 VA examination of the Veteran, and VA treatment records in which it is noted that the Veteran's service-connected left knee disabilities have resulted in an altered gait.  

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the January 1972 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  It is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right knee disability; specifically, that of an alternative and relevant basis of entitlement to service connection on a secondary basis, and credible lay statements relevant to the issue of nexus.  This new evidence additionally raises a reasonable possibility of substantiating the Veteran's service connection claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.   


ORDER

The Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is reopened. 


REMAND

The Board finds that a remand is necessary so that VA may obtain a clarifying medical opinion. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id. 

VA conducted a relevant medical examination in January 2010.  In relevant part, the examiner diagnosed the Veteran with degenerative joint disease (DJD) of the bilateral knees with right knee chondrocalcinosis and previous medial meniscectomy of the left knee.  He provided an opinion that the Veteran's right knee arthritis as diagnosed is less likely than not related to a gait abnormality or change incurred as a result of his service-connected left knee disabilities.  He provided a rationale that the most predominant feature and abnormality of the right knee is the large amount of chondrocalcinosis which predisposes and leads to an early degenerative arthritis, and that chondrocalcinosis "has nothing to do with a gait change."  He further stated that "the process that has occurred in the right knee slowly over the years is an independent process of his gait abnormality and change."  

Though the examiner's rationale thoroughly discussed the reasoning behind his opinion that the Veteran's service-connected left knee disabilities did not independently cause his current right knee disability, he provided no opinion as to whether the Veteran's service-connected left knee disabilities aggravated his DJD or chondrocalcinosis of the right knee.  The Board thus concludes that there is insufficient evidence of record for it to determine whether the Veteran's right knee disability is aggravated by his service-connected left knee disabilities.  A remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides a medical examination or obtains an expert opinion it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the January 2010 VA compensation examiner (or suitable substitute if that examiner is unavailable).  The examiner is asked to review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left knee disabilities have aggravated his degenerative joint disease of the right knee or his right knee chondrocalcinosis. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


